DETAILED ACTION
This office action follows a reply filed on May 13, 2022.  Claims 1-3, 5 and 9-10 have been amended.  Claims 1-3, 5 and 9-11 are currently pending and under examination.
The previous rejections are reapplied based on the newly amended claims.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, applicants claim “Y is an alkyl group with an aliphatic diamine”.  Applicants do not have basis for claiming Y as such.  Applicants disclose “Y is an alkyl group, and derivatives such as ester, amide, imide and dicarboxylic acid derived from the above acid anhydrides.” (see instant specification, p. 10, l. 29 to p. 11, l. 2).
Applicants can overcome this rejection by deleting “with an aliphatic diamine”.
It is noted that since claims 2-3, 5 and 9-11 ultimately or directly depend from claim 1, they are rejected along with claim 1 because they incorporate all of the limitations of claim 1, including those that are indefinite.
	

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi (US 2011/0275742) in view of Sawa (WO 2015/137450) and Nakatani (US 2011/0303685); however, for convenience, the English language equivalent of WO ‘450, US 2017/0066903, will be cited below.
Akkapeddi teaches compositions useful in the manufacture of packaging articles for oxygen sensitive materials, the packaging articles including bags and bottles (p. 6, [0050]-[0051]), comprising a polyester polymer composition comprising a non-polymeric oxidizable organic component where the composition exhibits excellent oxygen scavenging properties as well as excellent clarity when blow molded, for example a preform into a monolater container via injection stretch blow molding process (pp. 2-3, [0015]), where the composition comprises 0.10-10 wt% of the non-polymeric oxidizable organic component, preferably, m-xylylene-bis(tetrahydrophthalimide) (MXBT), shown below:

    PNG
    media_image1.png
    116
    313
    media_image1.png
    Greyscale
.
In Example 3, Akkapeddi exemplifies the preparation of a blend comprising 140 g m-xylylene-bis-(citraconimide) (MXBC), 5.6 g cobalt neodecanoate and 6854 g PET as the middle layer of the barrier in a 3-layer preform, where the middle layer makes up about 40% of the total preform weight, suggesting the inclusion of 0.8 wt% of the non-polymeric oxidizable organic component based on the total amount of 3-layer preform.
Akaapeddi teaches MXBT is a suitable substitute and functional equivalent to MXBC. 
Akkapeddi exemplifies preparing MXBT by reacting tetrahydrophthalic anhydride, an unsaturated alicyclic ring, which meets applicants’ formula (1) when n=0, with m-xylylene diamine (p. 10, Example 4).
However, Akkapeddi does not teach or suggest the reaction of the acid anhydride with an aliphatic amine, as claimed.
Sawa makes the following comparison:

    PNG
    media_image2.png
    338
    785
    media_image2.png
    Greyscale
 
B1 is the reaction between methyl tetrahydrophthalic acid anhydride and hexanediamine.
B2 is the reaction between methyl tetrahydrophthalic acid anhydride and metaxylenediamine.
B3 is the reaction between cyclohexene dicarboxylic acid and hexanediamine.
B4 is the reaction between cyclohexene dicarboxylic acid and metaxylenediamine.

B4 is representative of MXBT of Akkapeddi, above.  Akkapeddi also exemplifies the use of MXBMT, which is the same as B2 of Sawa.
Sawa teaches and shows that the substitution of the aromatic group for an alkylene group, such as hexanediamine provides the resin composition with oxygen absorbing capabilities, as well as suppressing the yellowing effect of oxygen absorption.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the aromatic group in the oxidizable organic compound of Akkapeddi for an alkylene group, as Sawa teaches that these compounds can still provide oxygen absorption or oxidation but can reduce the yellowing of the packaging.

Akkapeddi teaches that the instant compositions are used in a wall or as a layer of a wall, where the permeability is not more than about 3.0 cm3mm/(m2 atm day) (P), where the permeability in the absence of oxygen-scavenging properties is not more than 17 cm3mm/(m2 atm day) (Po), suggesting a suggesting a ratio of oxygen permeation rate of, at most, (P/Po) = 18%.  
Akkapeddi also suggest that the permeability of the composition is not more than about one half (not more than 50%), one-tenth (not more than 10%), one twenty-fifth (not more than 4%) or even one-hundredth (not more than 1%) in other embodiments of that in the absence of oxygen-scavenging properties (p. 7, [0062]).  This teaching also meets applicants’ claimed ratio of oxygen permeation, which are listed in parentheses, above.
One of ordinary skill in the art would not expect the permeation of the oxidizing agent prepared from the aliphatic amine to have a much different permeation than when using the oxidizing agent prepared from the aromatic amine, as both of these compounds provide similar oxygen absorption or oxidation, as taught by Sawa. 

Akkapeddi teaches the articles as normally having thickness of from 100 to 1000 micrometers (0.1-1 mm), but does not teach or suggest the area ratio of the cross section of the wall portion in the formed article, as claimed.
Nakatani teaches a multilayered plastic container comprising an inner layer and an outer layer of a polyester resin, and an intermediate barrier layer, where the barrier layer can comprise an oxidizing organic component and a transition metal catalyst (p. 3, [0028]-[0039]), as similarly taught by Akkapeddi, teaching that the multilayered polyester container particularly preferably employs a two-kind-three-layer constitution forming an intermediate barrier layer between an inner layer and an outer layer of polyester resin, teaching the multilayered polyester container as having a thickness in a range of 0.20-0.30 mm (pp. 3-4, [0043]), teaching that the thickness of the barrier layer is preferably in a range of 10-20% of the whole thickness, teaching that a thickness of the intermediate barrier layer greater than that above is not desirable from the standpoint of economy, moldability and transparency of the container, and a thickness smaller than the above range makes it difficult to impart barrier property (p. 4, [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the multilayer constructions of Akkapeddi with the intermediate oxygen absorbing layer having a thickness at 10-20% of the whole thickness of the formed body or bottle, as Nakatani teaches that a greater thickness can affect the moldability and transparency, where a thinner layer may not provide the desired barrier property.

Akkapeddi in view of Sawa and Nakatani is prima facie obvious over instant claims 1, 9 and 11.
As to claim 2, Akkapeddi teaches the inclusion of at least one transition metal in an amount of from 10-400 ppm (Abstract), specifically listed to include cobalt (p. 5, [0045]) and exemplified as cobalt neodecanoate (p. 9, [0088], Example 3).
As to claim 3, Akkapeddi teaches that the transition metal can be that of copper or zinc, in addition to cobalt.  Therefore, using copper or zinc as the transition metal suggests a composition absent of cobalt.
As to claim 5, Akkapeddi exemplifies a 3-layer coinjection molded bottle preform made of coextruding PET and a PET blend comprising the oxygen scavenger MXBT and cobalt neodecanoate as the middle barrier layer (p. 9, [0088], Example 3), where the inner and out layers containing only PET, and are inherently absent of an oxygen-absorbing component.
As to claim 10, Akkapeddi also exemplifies the use of MXBMT, prepared from methyl tetrahydrophthalic acid anhydride.  Sawa exemplifies the use of an oxygen absorber prepared from the reaction between methyl tetrahydrophthalic acid anhydride and hexanediamine.

Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive.
Applicants argue that the oxygen-absorbing component taught by Akkapeddi is an aromatic imide, NOT the claimed aliphatic imide.
The examiner agrees, hence the need for the Sawa reference, who teaches and shows that the substitution of the aromatic imide for an alkylene imide, such as hexanediamine, provides the resin composition with oxygen absorbing capabilities, as well as suppressing the yellowing effect of oxygen absorption.

Applicants argue that in Akkapeddi’s injection-formed body, the oxygen-absorbing component has been homogeneously distributed but has not been distributed in a locally concentrated manner as done by the claimed invention.
In Example 3, Akkapeddi exemplifies preparing a blend of oxygen scavenger, cobalt compound and PET which is used “as the barrier layer a 3-layer coinjection molded bottle preform”, where the 3-layer preforms were made by a sequential co-injection process consisting of 2 separate extruder feeds: PET feed extruder (extruder “A”) and barrier resin feed extruder (extruder “B”), with the “3-layer preform with the middle layer of the barrier PET blend material”.
Therefore, the oxygen-absorbing component is locally concentrated in the wall of the article by way of using a middle barrier layer coextruded between two PET layers (free of oxygen-absorbing components).

Applicants argue that Sawa teaches that the oxygen-absorbing component has been homogeneously distributed, rather than distributed in a locally concentrated manner.
Sawa teaches that the packaging containing can be that of a multi-layer structure by using the oxygen-absorbing resin composition (OAR) with other layers such as PET, suggesting the 3-layer structures to include “PET/OAR/PET”. 

Applicants argue that Nakatani does not make up for the deficiencies of Akkapeddi and Sawa. 
Nakatani teaches a two-kind-three-layer constitution forming an intermediate barrier layer between an inner layer and an outer layer of polyester resin, teaching the multilayered polyester container as having a thickness in a range of 0.20-0.30 mm (pp. 3-4, [0043]), teaching that the thickness of the barrier layer is preferably in a range of 10-20% of the whole thickness, teaching that a thickness of the intermediate barrier layer greater than that above is not desirable from the standpoint of economy, moldability and transparency of the container, and a thickness smaller than the above range makes it difficult to impart barrier property (p. 4, [0044]).  This suggests the claimed area in cross section.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766